Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
-	Applicant's Amendment filed March 10, 2021 is acknowledged.
-	Claim(s) 1, 7, 15, 16 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner acknowledges Applicant’s amendment to the specification.
Claim Objections
Examiner respectfully withdraws the objection to the claims.  Applicant’s amendment has rendered the objection moot.

Allowable Subject Matter
Claims 1-20 are allowed.
The claimed invention recites “A display device comprising: a substrate including a display region having pixels and a non-display region disposed along at least part of 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a third insulating layer disposed on the third line and including an opening exposing a portion of the third line in a first region, the opening overlapping the first and second lines; and a fourth line on the third insulating layer, the fourth line overlapping the third line and being in direct contact with the third line through the opening in the first region.	

Applicant has argued these features in the Remarks dated March 10, 2021 on page 9-10.  These features find support at least at figure 5 of Applicant’s original specification.
As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al, U.S. Patent Publication No. 2019/0103455 (display device), Hwang et al, U.S. Patent Publication No. 2019/0155430 (display device with touch sensor).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Dorothy Harris/Primary Examiner, Art Unit 2625